        Case 4:20-cv-00812-PSH Document 26 Filed 03/16/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION


RAYMEY VOSS                                                           PLAINTIFF


v.                          No: 4:20-cv-00812 PSH


STEFFEN                                                             DEFENDANT


                                   JUDGMENT

      Pursuant to the order filed this date, judgment is entered dismissing this case

without prejudice.

      DATED this 16th day of March, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
